345 F.2d 178
Daniel F. BUSHEY and Alma M. Bushey, his wife, Appellants,v.Wilfred C. PETERS and Constance E. Peters, husband and wife, Appellees.
No. 21742.
United States Court of Appeals Fifth Circuit.
May 13, 1965.

Carl V. Wisner, Jr., Fort Lauderdale, Fla., for appellants. Russell E. Carlisle, Norman C. Roettger, Jr., Fleming, O'Bryan & Fleming, Fort Lauderdale, Fla., for appellee Advance Realty.
Before TUTTLE, Chief Judge and BELL,* Circuit Judge.
PER CURIAM:


1
The liability of Mr. and Mrs. Peters under the real estate purchase contract in issue was limited, by their choice, to forfeiture of the binder. The bankruptcy court had summary jurisdiction of the parties and subject matter of the proceeding which gave rise to this appeal. The judgment of the District Court was premised on these conclusions, and in our view is free from error. It follows that the judgment is affirmed on the appeal and cross-appeal.



Notes:


*
 This decision and opinion is rendered by a quorum pursuant to Title 28 U.S.C.A. § 46(c) and (d). Judge Phillips of the Tenth Circuit, serving by designation, was unable to sit due to illness